 LOCAL 181, INT'L UNION OF OPERATING ENGINEERS483representative,and will abstain thereafter from picketing for such objects foria period of 12 months.WE WILL NOT picket,or cause to be picketed,or threaten to picket,James-town Sterling Corporation,where an object thereof is to force or require theCompany to recognize or bargain collectively with us as the representative ofthe employees in the bargaining unit at the Ellicott plant, or said unit employeesto accept or select us as their collective-bargaining representative,where a validelectionwhich we did not win has been conductedby the National LaborRelations Board among the employees in the bargaining unitat the Ellicottplant,within the preceding 12 months.UNITED FURNITURE WORKERSOF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------'(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with-the Board'sRegionalOffice, FourthFloor,The 120 Building,120 Delaware Avenue,Buffalo,New York, Telephone No.'11. 6-1782, if they have any questions concerning this notice or compliance with its-provisions.Local Union No.181, International Union of Operating Engi-neers,AFL-CIOandService Electric Company.CaseNo.9-CD-69-1.March 25, 19641DECISION AND DETERMINATION OF DISPUTEThis is a , proceeding pursuant to Section 10(k) of the National-Labor Relations Act, following a charge filed by Service Electric-Company, herein called Service, alleging that Local Union No. 181,InternationalUnion of Operating Engineers, AFL-CIO, hereincalled called Engineers or Respondent, had violated Section 8(b)(4) (D) of the Act. Pursuant to notice, a hearing was held on-October 24 and 25, 1963, before Hearing Officer Donald O. Logsdon.All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.' The rulings of the HearingOfficer made at the hearing-are- free from prejudicial error and arehereby affirmed.Briefs have been filed by Service, by Engineers,and by Local Union No. 183, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the IBEW.Upon the entire record in the case, the Board 1 makes the following-findings :1.The business of the EmployerService Electric Company, a Tennessee corporation,is an electricalcontractor engaged primarily in the construction of powerhouses and1Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its,powers in connection with this case to a three-member panel [Chairman McCulloch and-Members Leedom and Jenkins].146 NLRB No. 64. 484DECISIONS OF NATIONAL' LABOR RELATIONS'BOARD'substations.In the 12 months preceding the hearing,-'a representa-tive period, it performed services outside the State of -Tennesseevalued at more than $400,000. Its contract on the project involvedherein is for an amount in excess of $1,000,000.The parties stipu-lated, and we find, that Service is engaged in commerce within themeaning of the At, and that it will effectuate the policies of theAct to assert jurisdiction herein.-2.The labor organizations involvedLocalUnion No. 183, International Brotherhood of ElectricalWorkers, AFL-CIO, and Local Union No. 181, International Unionof Operating Engineers, AFL-CIO, are labor organizations withinthe meaning of the Act.''3.The- disputeA. The work at issueService is the prime contractor for the electrical work in the con-struction of a powerhouse and substation for East Kentucky RuralElectrical Corporation, herein called East Kentucky, at a site nearcertain electrical wiring in the powerhouse and for the erection ofthe first substation on the powerplant's distribution lines. .In the course of its work on this project it was necessary for Serviceto use a crane.The introduction of this- piece of equipment' on theproject site precipitated the dispute' herein.The crane, a Pitmanhydra-lift, is a hydraulic hoist mounted on the bed of a truck. Itconsists of an arm or boom which is operated with a winch that ispowered by the motor of the truck.behalf of its members, claimed the work of operating it.Service andthe IBEW insist the work-should be performed by Service's presentemployees who are electricians represented by IBEW and to whomService assigned the work.B. Evidence of conduct violative of Section 8(b) (4) (D)On August 1, 1963, the hydra-lift was delivered to the project site.On or about August 20, Jim Waldin, job steward for the Engineers,toldW. R. Painter, job superintendent for Service, that the operationof the machine belonged to a member of the Engineers and that ifService continued to use an IBEW member to operate it a picket linewould be placed on the job.About August 26, Russell Pierce, Re-spondent's business agent, told Painter that he was backing up hisjob steward, and that the operation of the hydra-lift would have tobe assigned to a member of the Engineers or there would be a strike. LOCAL 181, INT'L UNION OF OPERATING ENGINEERS485On October 17, when'the hydra-lift was being moved to a place onthe jobsite so that pictures of it could be made to serve as exhibits inthis case, a representative of the Engineers objected to the IBEWman operating the machine.All members of the Engineers workingat the jobsite thereupon walked off the job sand did not report backuntil the following Monday, October 21.C. The contentions of the parties(1)'The Engineers denies that it engaged in any illegal conductand affirmatively contends that its members are entitled to the dis-puted work on the basis of tradition and custom in the industry andan award by the National Joint Board for Settlement of Jurisdic-tional Disputes, herein called the Joint Board.(2)The IBEW asserts, that the work involved herein has histori-cally been' performed by its members., It further contends that it isnot bound by the decision of the Joint Board.(3)Service argues that the efficient., operation of its business re-quires that the hydra-lift be operated by electricians rather than byoperating engineers, that the hydra-lift replaces A-frame trucks whichhave always been operated by members of the IBEW, and that it is.not bound by the award of the Joint Board.D. Applicability of, the statuteThe Engineers contend tliat both Service and IBEW have agreedto submit jurisdictional disputes to the Joint Board for settlement,that the parties have thus adjusted or agreed upon methods for thevoluntary adjustment of the dispute within the meaning of Section10(k) of the Act, and, therefore; that the notice of hearing shouldbe quashed.The identical contention was made in theNichols ' Electriccase,2'and the Board found, as did the court in enforcing the Board's order,,that the IBEW and electrical contractors have agreed to submit to,the Joint Board only jurisdictional disputes involving inside work,and have expressly refused to submit to that board disputes relatingto outside work.The present dispute involves outside work.'find, accordingly, that the parties have not adjusted or agreed uponmethods for the voluntary adjustment of the present dispute.We find, based upon Respondent's threat to strike unless the opera-upon the actual walkout which occurred while an IBEW member wasoperating the hydra-lift, that there.is'reasonable'cause to believe that2 Local Union 825, InternationalUnion of OperatingEngineers,AFI CIO (NicholsElectric Company),137 NLRB 1425, enfd. 326 F 2d 213 (C.A. 3).3Inside work is generally defined as all work perlormed inside the generating stationbuilding; outside work, also called line work, is that performed outside the building. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDa violation of Section 8 (b) (4) (D) - has occurred and- that the disputeis properly before the Board for determination under .Section 10(k)of the Act.E. The.merits of the disputeThe Board has not certified either'of the contending labor organiza-tions as bargaining representative of employees involved in this dis-pute.Service does not have collective-bargaining, contract directlywith either the IBEW or the Engineers.bargaining contract between the IBEW and local employers in theunion's jurisdictional area and has obtained all its electricians by re-ferral from the IBEW's hiring hall. It does not have in its employany members of the Engineers.Although the Joint Board awarded the disputed work to the En-gineers, neither IBEW nor Service was a party to' the proceedingwhich resulted in the award.Both IBEW and Service have expresslyrefused to submit themselves to the jurisdiction of the Joint Board indisputes relating to outside work, the kind involved in this case .4Ac-cordingly, we cannot give controlling weight to the award of the JointBoard.The,IBEW and the Engineers agreed that at this jobsite membersof the latter would operate overhead cranes, and members of the for-mer would operate A-frame winch trucks. Service and the IBEWcontend that the Pitman hydra-lift'is,merely an advanced "design ofthe A-frame winch truck and is used as a substitute for the latter. Theevidence bears out this contention.There is no special competence required to operate the hydra-lift.Both operating engineers and electricians are equally capable of op-erating it.Service has used the hydra-lift on other jobs and 'hasalways had electricians operate it.On the other hand, engineers haveoperated the hydra-lift on this and other jobs for other nonelectricalemployers.One of the nonelectrical contractors on the project, J. A.Jones Construction Co., also has a hydra-lift and uses an operatingengineer to man it.The hydra-lift is used as a portable hoist and as a'platform fromwhich linemen perform necessary erection or assembly work. It isused only intermittently.Under present practice, when the hydra-lift is not in use, the operator, an electrician, performs other electricalwork.If Service were required to use an engineer to operate thehydra-lift, it would have to lay him off periodically, which would bean inefficient procedure.We shall award the disputed work to electricians rather than tooperating engineers.We base the award on the following: (a) theLocal Union825, InternationalUnion of Operating Engineers(NicholsElectric Com-pany),supra. AMERICAN PRESIDENT LINES, LTD.487agreementbetween the contending labor organizations that electricianswere to operate A-frame winch trucks, the hydra-lift being a substitutefor and very similar to the A-frame winch truck; (b) the practice ofService an other jobs to use electricians for operating the hydra-lift;(c) the equal competency of electricians to operate the equipment; and(d) the greater efficiency in the utilization of personnel if electriciansrather than engineers operate the hydra-lift.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthe case, the Board makes the following Determination of Disputepursuant to Section 10 (k) of the Act :1.Employees engaged as electricians, currently represented by LocalUnion No. 183, International Brotherhood of ElectricalWorkers,AFL-CIO, are entitled to operate the Pitman hydra-lift for ServiceElectric Company at the East Kentucky Rural Electrical Corporationproject, Burnside, Kentucky.2.Local Union No. 181, International Union of Operating En-gineers, AFL-CIO, is not entitled by means proscribed by Section8 (b) (4) (D), to force or require Service Electric Company to assignthe work of operating the Pitman hydra-lift to employees engaged asoperating engineers, who are currently represented by Local UnionNo. 181, International Union of Operating Engineers, AFL-CIO.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local Union No. 181, International Union of OperatingEngineers, AFL-CIO, shall notify the Regional Director for, theNinth Region, in writing, whether or not it will refrain from forcingor requiring Service Electric Company by means proscribed by Sec-tion 8(b) (4) (D) to assign the work in dispute to operating engineersrather than to electricians.American President Lines, Ltd.andOffice and Professional Em-ployees, Local No. 3, Office Employees International Union,AFL-CIOandEmployee Relations Committee,Partyin Inter-est.CaseNo. 20-CA-°2638.March 06, 1964DECISION AND ORDEROn December 3, 1963, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,146 NLRB No. 66.